United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-340
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 23, 2010 appellant filed a timely appeal from a November 3, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
knee injury in the performance of duty on August 23, 2010.
FACTUAL HISTORY
On September 8, 2010 appellant, then a 49-year-old postal service clerk, filed a traumatic
injury claim (Form CA-1) alleging that on August 23, 2010 he sustained a left knee injury when
he was pushing a loaded bulk mail center (BMC) that turned to the right which caused him to
1

5 U.S.C. § 8101 et seq.

feel a snap in his left knee. He notified his supervisor on September 8, 2010. The employing
establishment controverted the claim alleging that appellant was involved in a motor vehicle
accident on August 24, 2010.
In a September 8, 2010 medical report, Dr. Marcus Hodges, Board-certified in family
medicine, stated that appellant complained of left knee pain. Appellant reported that he was
pushing a heavy piece of equipment when he twisted his left knee. Dr. Hodges noted that
appellant’s left knee x-ray was normal. He diagnosed questionable internal derangement and
possible cartilage tear. In a September 8, 2010 duty status report (Form CA-17), Dr. Hodges
diagnosed appellant with a left knee sprain and placed him on modified duty.
By letter dated September 22, 2010, OWCP requested additional factual and medical
evidence from appellant and asked that he respond to the provided questions within 30 days. It
also requested that appellant provide a statement describing any injury sustained, as well as a
copy of the police report and medical documentation from his August 24, 2010 motor vehicle
accident.
In a September 8, 2010 radiology report of the left knee, Dr. Hodges found that there
were no significant abnormalities of the bone, joint or soft tissue. He also noted no evidence of
fracture, destructive bony lesion or significant degenerative changes.
In a September 16, 2010 medical report, Dr. Philip Green, Board-certified in internal
medicine, reported that appellant’s twisted left knee injury had been resolved and that he could
return to full active duty.
In an October 18, 2010 report, Richard Brown, a treating physician’s assistant (PA-C),
reported that appellant complained of recurrent left knee pain. Upon physical examination, he
noted discomfort on extension and full flexion of the knee and placed appellant on light-duty
work restrictions.
By decision dated November 3, 2010, OWCP denied appellant’s claim finding that the
medical evidence did not demonstrate that he sustained a left knee injury related to the
August 23, 2010 employment incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
2

The Board notes that appellant submitted additional evidence after OWCP rendered its November 3, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. §510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the August 23, 2010 incident occurred as alleged. The issue is
whether appellant established that the incident caused a left knee injury. The Board finds that he
did not submit sufficient medical evidence to support that his left knee injury is causally related
to the August 23, 2010 employment incident.8
In a September 8, 2010 medical report, Dr. Hodges stated that appellant complained of
left knee pain from pushing a piece of heavy equipment. He opined that appellant’s condition
could be a result of a possible internal derangement and cartilage tear. Dr. Hodges noted that
appellant’s x-ray and radiology report of the left knee was normal, diagnosed left knee sprain and
placed appellant on modified duty.

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

3

The Board finds that the opinion of Dr. Hodges is not well rationalized. While
Dr. Hodges diagnosed appellant’s injury, he did not explain whether or how the accepted
August 23, 2010 incident caused or contributed to any knee injury and failed to address
appellant’s prior medical history. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.9 Thus, Dr. Hodges report is insufficient to meet appellant’s burden
of proof.
In a September 16, 2010 medical report, Dr. Green reported that appellant’s twisted left
knee injury had been resolved and that he could return to full active duty. He did not provide
any other information regarding appellant’s injury and failed to address his prior medical history,
the cause of his injury or the August 23, 2010 employment incident. Dr. Green’s report did not
describe or explain appellant’s medical condition other than noting that the condition was
resolved. Without medical reasoning explaining how the August 23, 2010 incident caused his
left knee injury, Dr. Green’s report is insufficient to meet appellant’s burden of proof.10
In an October 18, 2010 report, Richard Brown PA-C reported that appellant complained
of recurrent left knee pain and noted discomfort on extension and full flexion of the left knee.
This medical evidence is insufficient to establish a causal relationship between appellant’s knee
condition and the August 23, 2010 employment incident. Registered nurses, licensed practical
nurses and physicians’ assistants, they are not physicians as defined under FECA, their opinions
are of no probative value.11
While appellant contends that his knee condition is a result of the August 23, 2010
employment incident, the employing establishment controverted the claim alleging that appellant
was involved in a motor vehicle accident on August 24, 2010, the day after the employment
incident. On September 22, 2010 OWCP requested additional information from appellant
regarding this motor vehicle accident. Appellant did not respond to the OWCP request. As the
motor vehicle accident occurred between the August 23, 2010 employment incident and when
appellant first sought treatment on September 8, 2010, the lack of evidence regarding the this
accident significantly hampers the ability of OWCP to investigate the medical circumstances of
his claim. It is more difficult to determine whether any physiological change might have resulted
from appellant’s August 23, 2010 employment episode or the August 24, 2010 motor vehicle
accident.
Evidence submitted by appellant after the final decision cannot be considered by the
Board. As previously noted, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.12 Appellant may submit additional evidence,
9

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

10

Id.

11

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law.
12

20 C.F.R. § 501.2(c)(1).

4

together with a written request for reconsideration, to OWCP within one year of the Board’s
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his left
knee injury is causally related to the August 23, 2010 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

